Per Curiam.

Section 85 of the New York City Civil Court Act provides that either party, after joinder of issue, may *504demand a trial by jury. By this provision, a party is not restricted to serve his jury demand to a date which occurs after the service of a notice of trial. By section 85 the time to serve and file a jury demand is extended from the date of joinder of issue up to and including the third day after the service of a notice of trial in the action. Accordingly, the service of the demand for a jury herein, made within one day after joinder of issue, was timely (Hanfling v. Silver Refrigeration Mfg. Corp., 207 Misc. 213).
The order should be reversed, with $10 costs, and motion to strike case from Jury Calendar denied. Case restored to the Jury Calendar.
Concur — Tilzer, J. P., Hoestadtbr and Gold, JJ.
Order reversed, etc.